Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed July 12, 2022, claims 1, 4-5, 8, 11-12 and 15 were amended.

Claims 1, 8 and 15 has been amended to include “ … a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node...”, in lines 3-4, and “… wherein the IAB donor comprises a DU of the IAB donor and a central unit (CU) of the IAB donor,… “, in lines 7-8. The addition made to the claims introduce new issue which requires further consideration and / or search.

In view of the AFCP 2.0, the examiner completed the consideration and updated search for the amended claims. The was unable to contacted the applicant’s representative regarding the amended claims and newly found references: Intel (On RAN architecture for IAB relaying in NR (R3-181351, 03-2018 – see Section 2, Fig.2 and Fig.3, NG terminates at IAB RNs, Fig.4 and Fig.5, NG terminates at donor node, backhaul transportation via layer 3 relaying, Fig.6 and Fig.7,  NG terminates at donor node, backhaul transportation via layer 2 relaying, see also Fig.8 and Fig.9, showing Example of user plane protocol stack of alternative 3 with UE's PDCP PDU can be carried over F1-U-m). The examiner attempted to contact the applicant (7/29, 8/2, 8/3),  however was  unable to discuss. The proposed amended claims are not in a condition for allowance.


Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node...” as recited in amended claim 1 lines 3-4. A review of the specification, see Fig.6 paragraphs 173, 177-178, discloses “Referring to the FIG. 6, the IAB node 600 may include a processor 610, a transceiver 620 and a memory 630”. However, all of the illustrated components are not essential. The IAB node 600 may be implemented by more or less components than those illustrated in FIG. 6”, however no additional description is provided in the specification, regarding a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node.
In view of Fig.2a and 2b of instant specification , para. 0061 disclose, “The IAB node(s) 104 includes a DU 104a and a Mobile Terminal (MT) 104b. The DU 104a performs similar functions of the DU 106a of the IAB donor 106. The DU 104b includes an RLC layer, a MAC layer, and a PHY layer of the RAN protocol stack. In an embodiment, the DU 104b has the F1* network interface connectivity to the CU 106b of the IAB donor 106”. Seems that both the MT and DU are referred to as “104b”.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469